Citation Nr: 1712781	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-21 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to recognition of A.J.S., the Veteran's son, as a helpless child for the purposes of Department of Veterans Affairs (VA) benefits on the basis of permanent incapacity for self-support before attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the VA Regional Office.  This matter was remanded in November 2014 and December 2015.

The Veteran testified before a Decision Review Officer in October 2012.  
A transcript of that hearing is of record.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's son, A.J.S., is married; there is no evidence to the contrary and no indication that such marriage was void, annulled, or otherwise terminated.


CONCLUSION OF LAW

The criteria for entitlement to helpless child benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 are not met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law is dispositive in this case and the appeal is denied as a matter of law. As such, discussion of VA's duties to notify and assist an appellant is not necessary. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board notes, however, that the Veteran was notified of the criteria to establish helpless child status in correspondence dated January 2011 and March 2016.  

Additionally, although the claim must be denied as a matter of law, the Board finds there has been substantial compliance with the remand directives issued in this appeal in November 2014 and December 2015.  A VA examination and relevant medical records, including records from the Social Security Administration, were obtained, A.J.S.'s birth certificate was associated with the file, and the Veteran was invited to provide additional evidence regarding A.J.S.'s marital status.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks recognition of his son, A.J.S., as a helpless child for the purposes of VA benefits on the basis that A.J.S. became permanently incapable of self-support before attaining the age of 18 years.

In that regard, VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356. 

For purposes of Title 38 of the United States Code, the term "child" specifically applies only to those who are unmarried.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57(a)(1).  The marriage of a child of a veteran shall not bar recognition of such child as the child of the veteran for benefit purposes if the marriage is void or has been annulled by a court with basic authority to render annulment decrees, unless the Secretary determines that the annulment was secured through fraud by either party or collusion.  38 U.S.C.A. § 103(e) (West 2014); see also 38 C.F.R. 
§ 3.55(b)(1).  

A.J.S. is the adult son of the Veteran.  The evidence demonstrates that A.J.S. was born in February 1975 and reached the age of 18 in February 1993.  A.J.S. suffers from retinitis pigmentosa, a progressive disease diagnosed during childhood which has resulted in his legal blindness.  

While there is some evidence that retinitis pigmentosa has limited A.J.S.'s ability to provide for himself, the Board does not reach the question of whether he became permanently incapable of self-support before his 18th birthday.  A treatment record dated June 2005 indicates that A.J.S. reported living with his wife and child.  Pursuant to the Board's December 2015 remand, the Veteran was invited to provide evidence regarding A.J.S.'s marital status; as no additional information was provided, the only evidence of record regarding A.J.S.'s marital status indicates that he is married.  In that regard, there is no indication that the information provided in the treatment record was incorrect, or that any such marriage was later annulled, declared void, or otherwise terminated.  Accordingly, pursuant to 38 U.S.C.A. 
§ 101(4) and 38 C.F.R. § 3.57(a)(1), the Board finds that the claim for helpless child benefits for A.J.S. is precluded as a matter of law.

While the record demonstrates that A.J.S. may have had significant physical impairment due to retinitis pigmentosa prior to reaching the age of 18, VA is bound in its decision-making by applicable law.  38 C.F.R. § 19.5 (2016).  Because the evidence of record indicates that A.J.S. is married, he is not a qualifying "child" of the Veteran.  Accordingly, the Veteran has failed to state a claim upon which relief may be granted, and, as a matter of law, the claim must be denied.  See Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to recognition of A.J.S. as a helpless child for the purposes of VA benefits on the basis of permanent incapacity for self-support before attaining the age of 18 years is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


